Citation Nr: 0534612	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-15 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

1.  Propriety of the termination of death pension benefits 
effective February 1, 1997, and whether an overpayment of 
death pension benefits in the calculated amount of $28,978 
was properly created.

2.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to December 
1945.  He died in October 1996 and the appellant is his 
widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the RO in Muskogee, 
Oklahoma which retroactively terminated the appellant's 
entitlement to death pension benefits, creating an 
overpayment debt.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

Initially, the Board notes that all of the communications 
from the appellant during the course of the appeal have been 
written by her sister (although some of the documents have 
been signed by the appellant as well).  There is no evidence 
on file showing that the appellant's sister has the 
appellant's power of attorney, or that she is the appellant's 
court-appointed guardian.  The RO should contact the 
appellant and ask her to submit such forms, if applicable.  
See 38 C.F.R. § 20.301 (2005).

The appellant must be notified of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate her claims.  As 
part of that notice, the RO must indicate which portion of 
that information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO should contact the appellant 
and ask her to submit any pertinent evidence (such as bank 
statements) demonstrating her net worth and income from 1997 
to 2002.  While the appellant's sister has provided her 
"interpretation" of the bank statements, copies of the bank 
statements or other official documents have not 
been provided as requested.

A VA Form 21-8947 (Compensation and Pension Award) dated on 
January 15, 2002 reflects that the appellant's death pension 
benefits were retroactively terminated on that date.  There 
is no letter on file indicating that the RO notified the 
appellant of this termination of her benefits, and this 
notification letter from the RO must be associated with the 
claims file prior to appellate review.  The Board notes that 
an IVM folder exists, and perhaps the letter was misfiled in 
that folder.  The RO should also associate with the claims 
file any other potentially misfiled documents pertinent to 
the issue of the appellant's net worth and income relating to 
the termination of her death pension benefits.

Finally, the Board notes that the appellant requested an RO 
hearing in June 2000.  It does not appear that such a hearing 
has been held as there is no hearing transcript or conference 
report in the file.  Such a hearing must be done prior to 
Board review, and must be scheduled by the RO.  38 C.F.R. 
§ 3.103(a), (c) (2005 

With respect to the issue of entitlement to death pension 
benefits, the Board notes that in a June 2002 decision, the 
RO denied this claim.  A letter dated in November 2002 
disagreed with the "June 2002" letter, and went on to 
discuss the termination of her benefits and the overpayment.  
While the RO treated this as a Notice of Disagreement with 
the January 2002 termination of benefits, the document can 
also be reasonably construed as a disagreement with the new 
denial of death pension benefits in June 2002.  Thus, the 
Board finds that this is a sufficient and timely notice of 
disagreement with the RO's denial of denial of entitlement to 
death pension benefits.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.201 (2005).  This issue must be remanded to the 
RO for issuance of a Statement of the Case, and to give the 
appellant an opportunity to thereafter perfect an appeal of 
this issue by filing a timely substantive appeal.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  After the RO has issued 
the Statement of the Case, the claim should be returned to 
the Board only if the veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should contact the appellant 
and ask her to submit any documents 
demonstrating that her sister has the 
appellant's power of attorney, or that 
she is the appellant's court-appointed 
guardian.  

2.  The RO should provide the appellant 
with a VCAA notice letter pertaining to 
her appeal of the termination of her 
death pension benefits, and her appeal as 
to whether an overpayment of death 
pension benefits in the calculated amount 
of $28,978 was properly created.  The RO 
should contact the appellant and ask her 
to submit any pertinent official evidence 
(such as bank statements) demonstrating 
her net worth and income from 1997 to 
2002.  

3.  The RO should obtain a copy of the 
letter (presumably dated in January 2002) 
in which it notified the appellant of the 
termination of her death pension 
benefits, and associate it with the 
claims file.  The RO should also obtain 
any other possibly misfiled documents 
pertinent to the issue of the appellant's 
net worth and income from 1997 to 2002 
relating to the termination of her death 
pension benefits, and associate them with 
the claims file.

4.  The RO should schedule the appellant 
for an RO hearing.

5.  With respect to the claim for 
entitlement to death pension benefits, 
the RO should promulgate a Statement of 
the Case on this issue, and provide the 
appellant with an opportunity to 
thereafter perfect an appeal of this 
issue by submission of a timely 
substantive appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 19.26, 19.29, 19.30; 
Manlincon, supra.  

6.  The RO should then re-adjudicate the 
appeal as to the propriety of the 
termination of death pension benefits 
effective February 1, 1997, and whether 
an overpayment of death pension benefits 
in the calculated amount of $28,978 was 
properly created, to include 
consideration of all evidence received 
since the last Supplemental Statement of 
the Case.  If the claims are denied, the 
appellant should be issued a Supplemental 
Statement of the Case, and given an 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

